Citation Nr: 0839158	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-31 997	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, depressive disorder, 
mood disorder, and post traumatic stress disorder (PTSD) as 
due to military sexual trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in August 
2004, the veteran requested a travel board hearing.  In a 
letter to VA dated in June 2007, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To provide the veteran a VA examination.  

The veteran contends that he has a psychiatric disability as 
a result of military sexual trauma.  In his August 2002 PTSD 
stressor statement, the veteran alleged that he was sexually 
assaulted by someone he once considered a friend while 
staying at this person's house.  The veteran stated that he 
had a decline in his military performance following this 
sexual trauma and also received an Article 15.  Since his 
discharge, the veteran claims that the sexual trauma has 
continued to effect his life and he cannot hold a job.  

A review of the veteran's service treatment records showed 
that in August 1977, the veteran was evaluated at community 
mental health for adjustment difficulties.  On an October 
1977 report of medical history, the veteran marked that he 
had depression or excessive worry.  An undated report of 
contact associated with the veteran's claims file between 
December 2002 and August 2003 indicated that attempts to 
locate any mental health clinical records revealed that these 
records have been lost.  The service personnel records showed 
that in July 1977, the veteran received an Article 15 for 
failing to go at the time prescribed to his appointed place 
of duty.  An evaluation report for the period January 1977 to 
August 1977 had a total score of 110 and an evaluation report 
for the period from September 1977 to October 1977 contained 
a score of 95.  In October 1977, the veteran was separated by 
reason of dependency.  Additionally, the RO ascertained that 
the veteran's alleged assailant served in the military at the 
same time as the veteran.  

The medical evidence reflected that the veteran has been 
variously diagnosed with bipolar disorder, schizoaffective 
disorder, panic disorder, major depression with psychotic 
features, mood disorder, adjustment disorder with anxiety, 
and PTSD.  A December 2003 VA treatment entry indicated that 
the veteran reported being sexually abused while in the Army.  
The assessment was bipolar disorder versus schizoaffective 
disorder, panic disorder, and the veteran described symptoms 
of PTSD.  In a September 2004 letter from the Vet Center, a 
social worker relayed that the veteran reported being 
sexually assaulted by a male friend, who was also a superior 
officer, and did not report this incident because he was 
afraid of repercussions.  After the incident, the veteran 
related that his job performance declined following the event 
and that he discontinued his military service to care for his 
ill father.  The social worker did not provide a diagnosis.  
The veteran is currently on Social Security disability with a 
disability onset date of March 2001 for affective (mood) 
disorders.  

In February 2005, the veteran's mental health care provider 
opined that the veteran's diagnoses of post traumatic stress 
disorder (PTSD), bipolar disorder, depressive disorder, and 
mood disorder were related to an in-service sexual trauma.  

The veteran has not had an examination in connection with his 
claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis" with regard to personal assault cases.  Patton v. 
West, 12 Vet. App. 272 (1999) (citing VA Adjudication 
Procedure Manual M 21-1 Part III, paragraph 5.14(c)).  In 
this regard, the veteran alleges that his performance 
declined following the sexual assault and there is an opinion 
relating the alleged in-service sexual trauma to several of 
the veteran's psychiatric disabilities.  However, the 
veteran's mental health care provider did not provide much 
detail to support his conclusions.  As such, the Board finds 
that an examination is necessary before a decision can be 
reached on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination by 
an examiner with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's psychiatric disability or 
disabilities, to include bipolar disorder, 
depressive disorder, mood disorder, and 
PTSD, if found to be present.  The 
examiner should render all applicable 
psychiatric diagnoses.  All indicated 
studies should be performed, to include 
psychological testing if appropriate, and 
all findings should be reported in detail.  
The veteran's claims file, including a 
copy of this remand, must be made 
available to and reviewed by the examiner.  
The examination report is to reflect that 
such a review of the claims file was made.  

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records including the performance 
evaluations, July 1977 Article 15, August 
1977 record which showed he was evaluated 
by mental health for an adjustment 
disorder, October 1977 report of 
depression/excessive worry, as well as all 
post-service medical evidence to the 
claimed sexual trauma alleged by the 
veteran to have occurred during active 
service, and offer an opinion as to the 
clinical significance, if any, of such 
evidence in light of the veteran's 
psychiatric diagnoses and whether, under 
such circumstances, such are sufficient 
evidence of an actual stressor.  The 
examiner should then express an opinion as 
to whether it is at least as likely as not 
(at least a 50 percent probability) that 
the veteran has a psychiatric disability, 
to include bipolar disorder, depressive 
disorder, mood disorder, and PTSD, as a 
result of the stressful event.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to give 
an opinion without resorting to 
speculation, the report should so state.  

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disability, 
to include bipolar disorder, depressive 
disorder, mood disorder, and PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




